Mobley, Justice.
Plaintiffs in the lower court excepted to the order of the trial court “granting interlocutory injunction in part against the defendant State Highway Department of Georgia and denying all relief against defendants Elbert County and Knox-Rivers Construction Co.” and to the denial of the injunction against defendants as prayed.
The ruling of case No. 23028 controls this case, contrary to the contention here made, as the ruling was there made that the plaintiffs were not entitled to an injunction against any of the defendants.

Judgment affirmed.


All the Justices concur, except Cook, J., disqualified.

Arthur K. Bolton, Attorney General, E. J. Su-mmerour, Richard L. Chambers, Assistant Attorneys General, Grant & Matthews, William F. Grant, Robert E. Knox, contra.